REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 12/18/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are US 20080174883 of Oya, US 20110069403 of Oikawa and US 6278843 of Iwasaki et al.  

Regarding Claim 1, Oya teaches a lens barrel comprising: a first lens holding frame configured to be movable in an optical axis direction; a second lens holding frame configured to be movable in the optical axis direction and to move in the optical axis direction relatively to the first lens holding frame; a third lens holding frame disposed between the first lens holding frame and the second lens holding frame in the optical axis direction; a guide shaft extending in the optical axis direction; and a first drive unit configured to cause the third lens holding frame to move along the guide shaft  in the 

But none of them teaches that wherein the guide shaft is supported by both the first lens holding frame and the second lens holding frame, and both the first lens holding frame-side and the second lens holding frame-side of the guide shaft are s positioned in a direction orthogonal to an optical axis, and wherein other of the first lens 

The prior art taken either singly or in combination fails to anticipate or fairly suggest a lens barrel further comprising:
wherein the guide shaft is supported by both the first lens holding frame and the second lens holding frame, and both the first lens holding frame-side and the second lens holding frame-side of the guide shaft are s positioned in a direction orthogonal to an optical axis, and wherein other of the first lens holding frame and the second lens holding frame is not movable in the optical axis direction with respect to the guide shaft while the guide shaft is positioned in the optical axis direction ,as the cam cylinder rotates,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-10 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872